IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00242-CR

DANA LAMBERT WATSON,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 52nd District Court
                             Coryell County, Texas
                            Trial Court No. 14-22210


                         MEMORANDUM OPINION


      Appellant Dana Watson has filed a motion to dismiss this appeal. See TEX. R.

APP. P. 42.2(a). We have not issued a decision in this appeal, and Watson personally

signed the motion. The motion is granted, and the appeal is dismissed.




                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 18, 2014
Do not publish
[CR25]




Watson v. State                                  Page 2